— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hellenbrand, J.), rendered June 17, 1982, convicting him of robbery in the first degree, criminal use of a firearm in the first degree, and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find the defendant’s contention that the prosecutor was permitted to bolster the complainant’s testimony relating to his identification of the defendant to be without merit. During the questioning of a police officer by the prosecutor, the officer voluntarily stated, "After [the complainant] identified him [the defendant]”. The trial court immediately interrupted the witness’s testimony, and gave curative instructions to the jury to disregard the statement by the witness. Thus, the testimony by the officer did not constitute improper bolstering because it was not elicited by the prosecution and was stricken by the court (cf. People v Trowbridge, 305 NY 471).
The defendant’s further contentions with respect to the prosecutor’s summation and the charge to the jury are not preserved for our review (CPL 470.05), and we decline to address them in the interest of justice in view of the overwhelming evidence of the defendant’s guilt. Mangano, J. P., Weinstein, Lawrence and Kooper, JJ., concur.